BRETT, Judge:
Specially Concurring.
While I concur in this decision, I believe the full statement made in Lundsford v. State, supra, should be repeated. At page 1344, the decision states:
It must be further recognized that a police officer may stop and question a person if there is reasonable suspicion to believe the person is wanted for past criminal conduct. See, United States v. Cortez, 449 U.S. 411, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981). The officer must be “able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion.” Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 1880, 20 L.Ed.2d 889 (1968). The U.S. Supreme Court further stated in Terry v. Ohio, supra, that “[t]his demand for specificity in the information upon which police action is predicated is the central teaching of this Court’s Fourth Amendment jurisprudence.” See also, Sowell v. State, 620 P.2d 429 (Okl.Cr.App.1980).